Citation Nr: 1000891	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-34 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been treated for prostate cancer.

2.  The Veteran's exposure to Agent Orange cannot be verified 
by the evidence of record.

3.  The competent medical evidence of record does not 
associate the Veteran's prostate cancer with his active 
service.

4.  The competent medical evidence of record does not 
indicate that the Veteran's low back disability is due to or 
was aggravated by his active service, or was caused by a 
service-connected disability.

5.  The competent medical evidence of record does not 
indicate that the Veteran's right hip disability is due to or 
was aggravated by his active service, or was caused by a 
service-connected disability.





CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by the 
Veteran's active duty service; nor may it be presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A low back disability was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A right hip disability was not incurred in or aggravated 
by the Veteran's active duty service; nor may it be presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for prostate cancer, a low back disability, and a right hip 
disability, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board is aware that the RO has been unable to obtain 
complete service personnel records for the Veteran.  A 
November 2004 correspondence from the service department 
indicates that the Veteran's records were "fire related" 
(e.g., probably destroyed in a 1973 fire in St. Louis, 
Missouri).  The Veteran's service treatment records have been 
associated with the claims file.

The Board acknowledges that, to date, the Veteran has not 
been afforded a VA Compensation and Pension (C&P) examination 
in regard to his claim for service connection for prostate 
cancer.  In determining whether the duty to assist requires 
that a VA C&P examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to 
adjudicate the Veteran's claim of entitlement to service 
connection.  Specifically, there is no indication, besides 
the Veteran's own statements, that he was exposed to Agent 
Orange in active service.  Agent Orange was not known to be 
used during his active service and the Veteran does not 
indicate where he came into contact with it besides stating 
that it was during service.  Additionally, the Veteran was 
not diagnosed with prostate cancer within one year of service 
and none of the medical evidence of record suggests an 
association between the Veteran's prostate cancer and his 
active service or with potential Agent Orange exposure.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated December 1985 to August 2004.  The Veteran was 
afforded VA C&P examinations for his back and hip in 
February 1986 and June 2006.  Significantly, neither the 
Veteran nor his representative have identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's 
duty to assist the Veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1112, 
1113; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Prostate Cancer

The Veteran seeks entitlement to service connection for 
prostate cancer.  The Veteran contends that his prostate 
cancer was caused by exposure to Agent Orange in Korea.

The Veteran served in the Army from December 1950 to 
September 1952.  The Veteran's service treatment records do 
not reveal treatment for or complaint of prostate cancer or 
related condition.  The Veteran stated that he was diagnosed 
with prostate cancer in 1994.  VA treatment records from 
Shreveport note that the Veteran has had prostate surgery and 
has been treated for prostate cancer.  

In light of the evidence the Veteran is not entitled to 
service connection for prostate cancer.  The Veteran 
submitted medical evidence indicating he has been diagnosed 
with prostate cancer.  However, there is no evidence that 
cancer occurred in service or was caused by service, nor is 
there evidence suggesting that the cancer is otherwise 
related to service.  

The Board notes that VA regulations provide presumptive 
service connection for prostate cancer for Veterans exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.309(e).  Exposure to an herbicide 
agent is only presumed for Veterans who served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975.  
The Veteran did not serve in Vietnam, however, so exposure to 
Agent Orange cannot be presumed; any herbicide exposure must 
be demonstrated for the record.  According to information 
shared by the United States Department of Defense (DOD) with 
VA, Agent Orange was used along the demilitarized zone (DMZ) 
in Korea between April 1968 and July 1969.  The Veteran was 
not stationed in Korea during that time period, however; 
rather, the evidence indicates that he was not even on active 
duty at that time, having been discharged from active service 
in September 1952.  Thus, the Board finds that service 
connection is not warranted for prostate cancer due to 
herbicide exposure or other event, injury, or disease during 
the Veteran's active service.  

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for prostate cancer, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back and Right Hip

The Veteran seeks entitlement to service connection for a low 
back and right hip disability.  Initially, it is noted low 
back arthritis was diagnosed on VA examination in February 
1986, and again on examination of June 2006.  It does not 
appear that a right hip disability has ever been diagnosed 
and in fact, -rays taken of the hip in June 2006 were 
negative.

In any event, the Veteran contends that he has a low back 
disability and right hip disability that were caused by his 
active service or that they are secondary to his service-
connected compression fracture body of left thoracic 
vertebrae.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
The evidence must show that a current disability exists and 
that the current disability was either caused by or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was in an accident during active service.  
Specifically, in 1952, he was thrown from the back of a 
truck.  The impact knocked him unconscious.  He is service 
connected for a thoracic back injury which resulted from this 
event.

As alluded to above, the Veteran was afforded a VA C&P 
examination in February 1986.  At the time he complained of 
pain in his lower back, left leg, knee, and hip.  He stated 
that his feet were tingling and numb.  The examiner stated 
that the Veteran had no history of trauma but had been seen 
since 1983 for similar complaints.  

The Veteran was reexamined in March 1986.  An x-ray revealed 
compression deformity of the body of T11 with a little 
narrowing of the interspace between T11 and T12.  The Veteran 
stated that a month before the examination he had an onset of 
acute low back pain.  He reported a partial slip on some ice.  
He did not actually fall, but suddenly slipped and then 
suddenly stopped.  The slip caused some immediate pain and a 
week later he was not able to get out of bed.  The Veteran 
was in bed for two weeks.  At the time of the examination he 
only complained of pain in his lower leg and reported no pain 
in his back or hip.  

The Veteran related his 1952 accident to the examiner.  He 
reported that over the past 30 years he had occasional 
diffuse right and left low backaches.  He indicated his 
symptoms were in the mid and lower lumbar regions.

Upon examination the examiner stated that the Veteran stood 
with most of his weight on his right leg.  The Veteran 
arrived walking with the aid of a crutch, but demonstrated he 
could walk without the crutch.  The Veteran completed a range 
of motion test and performed within normal limits with some 
complaints of pain.

The examiner stated that the Veteran's compression fracture 
at T11 was not clinically apparent.  He also stated that the 
Veteran's recent complaints of pain were compatible with an 
episode of acute muscle spasm which had since resolved.  X-
rays revealed only minimal degenerative changes in the lower 
two disc spaces without any significant disc space narrowing.  

The examiner was of the opinion, after reviewing the claims 
file and examining the Veteran, that the Veteran's current 
low back disability and right hip conditions (again, the 
Board notes that there is no evidence of record that the 
Veteran has a current right hip disability) were not caused 
or related to his service or the T11 fracture.  

In light of the evidence, the Veteran is not entitled to 
service connection for a low back or right hip disability.  
The medical evidence does not associate either disability 
with the Veteran's active service or with his service-
connected disability.  In fact, as noted above, there is no 
indication that he has a right hip disability.  See Degmetich 
v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

While the Veteran is competent to report his pain and 
symptomology for his lower back and right hip, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran's reports of 
a connection between his lower back disability, right hip 
disability, and service-connected thoracic spine disability 
are not sufficient to establish service connection without 
medical corroboration.  Both VA examinations found that the 
Veteran's lower back and right hip condition were not 
associated with the Veteran's active service or service-
connected disability.  As such, service connection for a 
lower back and right hip conditions cannot be granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for lower back and right hip conditions, the doctrine does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for a low back injury is 
denied.

Entitlement to service connection for a right hip condition 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


